            Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


                                                        *
DR. RUTH JOHNSON,
                                                        *
        Plaintiff,
v.                                                      *            Case No.: GJH-17-1246

BOARD OF EDUCATION OF PRINCE                            *
GEORGE’S COUNTY,
                                                        *
        Defendant.
                                                        *
*       *        *        *       *        *        *       *        *        *       *        *        *

                                      MEMORANDUM OPINION

        Plaintiff Dr. Ruth Johnson brought this civil action against Defendant Board of Education

of Prince George’s County, alleging Defendant unlawfully deprived her of her property interest

in her continued employment without due process, in violation of her Fourteenth Amendment

due process rights, and retaliated against her for her previous complaints of discrimination

involving Defendant, in violation of Title VII’s prohibition against retaliation. ECF No. 1.

Pending before the Court is Defendant’s Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment on Behalf of the Defendant (“Motion to Dismiss”). ECF No. 19. No hearing

is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Defendant’s Motion to

Dismiss is granted.

I.      BACKGROUND

        A.       Factual Background1

        Plaintiff is a guidance counselor with a permanent back injury that makes it difficult for


1
 Unless otherwise stated, the background facts are taken from Plaintiff’s Amended Complaint, ECF No. 1, and are
presumed to be true.

                                                        1
           Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 2 of 16



her to walk without assistance. ECF No. 1 at 3.2 In January 2008, Plaintiff was assigned to Largo

High School in order to accommodate her disability—her office was located near the student

record room and close to the bathroom, minimizing Plaintiff’s need to walk long distances—and

worked under Principal Angelique Simpson-Marcus. Id. at 3–4.

         In October 2008, Plaintiff attended a meeting with Interim Superintendent Dr. William

Hite, during which she informed Dr. Hite that Principal Simpson-Marcus was harassing a white

teacher because of his race as well as harassing African American secretaries. Id. at 4. Dr. Hite

refused to accept documentation supporting Plaintiff’s complaints, and no investigation was ever

conducted regarding Plaintiff’s allegations. Id. Although Dr. Hite assured Plaintiff there would

be no retaliation, three days later, Principal Simpson-Marcus informed Plaintiff that she would

be moved, despite her disability, to a different office farther from the student records room and

the bathroom. Id. Plaintiff’s office was never moved, however, because Plaintiff filed a

retaliation complaint with the PGCPS Equity Assurance Office. Id. Nevertheless, Plaintiff was

verbally insulted by Principal Simpson-Marcus until she was transferred to Bladensburg High

School in August 2009. Id. at 5.

         In May 2011, Plaintiff filed a Complaint with this Court related to the aforementioned

events, alleging various claims against Defendant and Prince George’s County Educator’s

Association, including a Title VII claim for retaliation. Id. at 5; see Complaint, Johnson v. Bd. of

Educ. of Prince George’s Cty., No. 11-1195-PJM (D. Md. May 5, 2011), ECF No. 1.3 On

October 26, 2011, this Court issued a Scheduling Order, and, pursuant to that Order, Defendant




2
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
3
  “[E]ven at the pleadings stage, the Court ‘may take judicial notice of matters of public record, including court and
administrative filings.’” Dyer v. Md. State Bd. of Educ., 187 F. Supp. 3d 599, 608 (D. Md. 2016) (quoting Fakhoury
v. Great N. Ins. Co., Civ. No. WDQ-12-02268, 2012 WL 1554487, at *1 n.1 (D. Md. Apr. 30, 2012)).

                                                          2
          Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 3 of 16



scheduled Plaintiff’s oral deposition for February 2012. ECF No. 1 at 5.

        In November 2011, Principal Glynis Jordan, the principal at Bladensburg High School,

requested that Plaintiff review a student’s Section 504 Accessibility Plan.4 Id. This student had

not previously been assigned to Plaintiff, and Plaintiff did not know the student. Id. Plaintiff,

however, attended a Student Instructional Team (“SIT”) meeting on November 30, 2011 in order

to get current information about the student. Id. at 6. Based on the information gathered at the

SIT meeting, Plaintiff updated and submitted the student’s Section 504 Accessibility Plan—as is

allegedly customary at Bladensburg High School. Id.

        On February 8, 2012, Plaintiff received an email informing her that she was to attend a

meeting on February 16, 2012 in order to discuss an issue regarding a 504 plan. Id. The email

informed her that the meeting was a Loudermill hearing—i.e., a pre-termination hearing—but

did not include any other details. Id. The following day, Plaintiff requested a written explanation

as to what would be discussed at the Loudermill hearing, a production of all relevant documents,

information regarding whose 504 Plan was at issue, and a description of the alleged issue with

the 504 Plan. Id. In response, Plaintiff was informed that she was to report to the meeting on

February 16 and that all information would be provided to her and her union representative at

that time. Id. at 6–7. She was also informed that she would have an opportunity to review the

information and respond in writing. Id.

        Plaintiff emailed the Director of Employee and Labor Relations for Prince George’s

County Schools, Mr. James Whattam, on February 11, 2012 to express concerns regarding the

upcoming meeting, explaining that she had an ongoing legal action against Prince George’s



4
 “A 504 Plan serves to provide a child who has a disability identified under the law, and who is attending an
educational institution, accommodations intended to ensure his or her academic success and access to the learning
environment.” In re J.B., No. 2147, 2017 WL 2729877, *2 n.5 (Md. Ct. Spec. App. June 26, 2017).

                                                         3
          Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 4 of 16



County Schools. Id. at 7. In response, Mr. Whattam clarified that the “due process” meeting was

to address the legitimacy of a 504 plan dated November 30, 2011 that Plaintiff prepared for a

student. Id. Plaintiff then informed Mr. Whattam that she would choose her own representative

and that she would bring legal counsel. Id. Mr. Whattam responded that Plaintiff could bring a

union representative but she was not entitled to legal counsel; however, he informed Plaintiff that

her counsel could attend the meeting as a courtesy. Id.

         The Loundermill hearing took place on February 16, 2012. Id. During the hearing,

Defendant accused Plaintiff of forging the names of other school employees on the 504 plan, an

accusation which Plaintiff denied. Id.

         The following day, Defendant deposed Plaintiff pursuant to the October 2011 Scheduling

Order in the case initiated by Plaintiff’s May 2011 Complaint filed with this Court. Id. During

this deposition, Plaintiff gave sworn testimony that she had complained to Dr. Hite in October

2008 about Principal Simpson-Marcus’s harassment of staff and that Dr. Hite never followed up.

Id. at 7–8.

         On March 21, 2012, Dr. Hite issued a letter informing Plaintiff that he would be

recommending to the Board of Education of Prince George’s County Public Schools—i.e.,

Defendant—that she be terminated as a Guidance Counselor. Id. at 8. Dr. Hite accused Plaintiff

of forging documents to show that a 504 meeting took place and of willful neglect of duty. Id.

The letter suspended Plaintiff from her position without pay. Id.

         B.       Administrative and State Court Procedural Background5

         Following Dr. Hite’s letter recommending Plaintiff’s termination, Plaintiff sought review

of her termination under Md. Code. Ann., Educ. § 6-202 by requesting a full evidentiary hearing


5
 The facts in this section are taken from court and administrative filings attached to Defendant’s Motion to Dismiss.
Plaintiff has not contested the authenticity of these documents.

                                                         4
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 5 of 16



before Defendant. ECF No. 19-3 at 2. The appeal was referred to a hearing examiner. Id.

       After the referral of Plaintiff’s appeal but before the hearing took place, Plaintiff filed a

Motion to Dismiss with the hearing examiner. Id. at 3. Hearing Examiner Jerome Stanbury, Esq.

denied Plaintiff’s Motion after the issue was fully briefed. Id. In denying Plaintiff’s Motion to

Dismiss, Hearing Examiner Stanbury concluded that Plaintiff “received all procedural due

process required by law.” Id. Hearing Examiner Stanbury then conducted a hearing on June 25,

2014, and July 1, 2014, at which both parties were represented by counsel. Id.; ECF No. 19-4 at

2.

       Hearing Examiner Stanbury issued his Findings of Fact and Law on September 28, 2014,

and recommended that Plaintiff be terminated for willful neglect of duty. ECF No. 19-3 at 3;

ECF No. 19-4 at 18–19. The hearing examiner’s findings included a finding that “Dr. Johnson’s

failure to perform a proper 504 meeting as requested by Glynis Jordan was both willful and

neglectful of her duty, which she owed to the student, the parent, the teacher, and the Principal of

Bladensburg High School.” ECF No. 19-4 at 18.

       Defendant then heard oral argument on June 23, 2015, and, on July 15, 2015,

“ORDERED that the Board of Education upholds the Hearing Examiner’s recommendation that

the Appellant be terminated on the ground of willful neglect of duty[.]” ECF No. 19-3 at 3. In so

ruling, Defendant found that: (1) Plaintiff’s “argument that she has not received due process is

without merit[;]” and (2) Plaintiff’s “failure to perform a proper 504 meeting as requested . . .

was both willful and neglectful of her duty, which she owed to the student, the parent, the teacher

and the Principal of Bladensburg High School.” Id. at 3–4.

       Next, Plaintiff timely appealed Defendant’s decision to the Maryland State Board of

Education (“State Board”). ECF No. 19-5 at 2. The State Board referred the case to the Office of



                                                  5
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 6 of 16



Administrative Hearings (“OAH”) per the Code of Maryland Regulations. Id. at 2, 11.

Subsequently, on October 9, 2015, Defendant filed a Motion for Summary Affirmance with the

OAH, which was denied on November 10, 2015. Id. at 11. Also on October 9, 2015, Plaintiff

filed a Motion to Supplement Record, “requesting that she be permitted to testify concerning

alleged procedural deficiencies in her pre-termination hearing.” Id. OAH granted Plaintiff’s

request. Id.

        The Administrative Law Judge (“ALJ”) held a hearing on December 14, 2014, where

both parties were represented by counsel. Id. At the hearing two issues were discussed: (1) Was

Plaintiff “provided with due process by way of a pre-termination hearing under Cleveland Board

of Education v. Loudermill, 470 U.S. 532 (1985)?”; and (2) Did the Defendant “properly

terminate[] [Plaintiff], as set forth in its notice of action?” Id. After considering both parties’

arguments and the record on appeal, on March 14, 2016, the ALJ issued a proposed decision

“recommending that the State Board uphold [Defendant’s] termination decision.” Id. at 2.

        In the proposed decision, the ALJ recognized that Plaintiff’s procedural argument was

founded in the due process clause of the Fourteenth Amendment, id. at 22, but found that, as a

matter of law, Plaintiff “was provided with sufficient pre-termination due process” under the

Fourteenth Amendment, id. at 34. The ALJ also found that the “record supports a finding that

[Plaintiff] willfully failed to schedule the required Section 504 Plan meeting for A.C. and that the

Board was justified in terminating [Plaintiff] as a result.” Id.

        After the ALJ issued her decision, Plaintiff filed two exceptions to the proposed decision

with the State Board: (1) Plaintiff argued that she was denied due process as part of her pre-

termination hearing; and (2) Plaintiff argued she did not commit willful neglect of duty by failing

to schedule a Section 504 Plan meeting. Id. at 2, 4–9. The State Board heard oral argument on



                                                   6
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 7 of 16



October 25, 2016, and ultimately denied Plaintiff’s exceptions and affirmed Defendant’s

termination of Plaintiff for willful neglect of duty. Id. at 2, 9.

        Having exhausted her administrative remedies, Plaintiff sought judicial review of the

State Board’s decision in the Circuit Court for Prince George’s County (“Circuit Court”). ECF

No. 19-6 at 3. A hearing was held on December 8, 2017, and both parties, through their

respective counsel, presented arguments. Id. at 8. The Circuit Court issued an oral ruling from

the bench, affirming the State Board’s decision and again upholding Plaintiff’s termination. Id.

        Plaintiff again appealed. Appealing to the Court of Special Appeals of Maryland (“Court

of Special Appeals”), Plaintiff presented two questions for review: (1) “Did the State Board err

when it upheld [Defendant’s] determination that [Plaintiff] was afforded sufficient pre-

termination due process as provided in Cleveland Board of Education v. Loudermill, 480 U.S.

532 (1985)?”; and (2) “Did the State Board err when it upheld [Defendant’s] decision to

discharge [Plaintiff] because she had willfully neglected her duty?” Id. at 3. On May 22, 2019,

the Court of Special Appeals—like the Hearing Examiner, the Local Board (Defendant), the

ALJ, the State Board, and the Circuit Court—rejected Plaintiff’s arguments and upheld

Plaintiff’s termination. Id. at 15 (“we find no error by the State Board in concluded that

[Plaintiff] was adequately informed of the nature of the charges against her, and, afforded

sufficient pre-termination due process”); id. at 18 (“there was substantial evidence to support the

State Board’s affirmance of [Defendant’s] decision to terminate [Plaintiff’s] employment for

willful neglect of duty”).

        C.      Federal Court Procedural Background

        Plaintiff filed the instant action on May 15, 2017. ECF No. 1. Defendant filed a consent

Motion to Stay Further Proceedings on July 24, 2017, requesting that the Court stay this action



                                                    7
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 8 of 16



pending the resolution of the parallel state court proceedings which involved “the same parties,

arises out of the same set of operative facts, and involves substantially the same questions of

law[.]” ECF No. 6 at 2. This Court granted the consent Motion to Stay on August 8, 2017. ECF

No. 7. The action remained stayed for over two years with the parties periodically filing Status

Reports, ECF Nos. 9, 11, 12, 15, to update the Court on the progress of the state court litigation.

On September 9, 2019, Plaintiff submitted a status report notifying the Court of the decision by

the Court of Special Appeals affirming the Circuit Court. ECF No. 15. On October 16, 2019, the

Court ordered Defendant to file an answer or a motion to dismiss within twenty-one days. ECF

No. 18. Defendant complied, filing the instant Motion to Dismiss on November 6, 2019. ECF

No. 19. Plaintiff responded in opposition on November 18, 2019, ECF No. 20, and Defendant

replied in support of its motion on December 2, 2019, ECF No. 21.

II.     STANDARD OF REVIEW

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

        The purpose of Fed. R. Civ. P. 12(b)(6) “is to test the sufficiency of a complaint and not

to resolve contests surrounding the facts, the merits of the claim, or the applicability of

defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and

internal quotation marks omitted). If an affirmative defense “‘clearly appears on the face of the



                                                    8
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 9 of 16



complaint,’” however, the Court may rule on that defense when considering a motion to dismiss.

Kalos v. Centennial Sur. Assocs., No. CCB-12-1532, 2012 WL 6210117, at *2 (D. Md. Dec. 12,

2012) (quoting Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir. 2000)) (granting defendants’

Fed. R. Civ. P. 12(b)(6) motion to dismiss on collateral estoppel grounds because plaintiff’s

statement in his complaint that bonds were fraudulent or invalid was refuted in prior judicial

proceedings). When deciding a motion to dismiss under Rule 12(b)(6), a court “must accept as

true all of the factual allegations contained in the complaint,” and must “draw all reasonable

inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and internal quotation marks omitted).

The Court need not, however, accept unsupported legal allegations, see Revene v. Charles Cty

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as factual allegations,

Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual allegations devoid of any

references to actual events, United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th

Cir. 1979). The Court must abide by its “affirmative obligation . . . to prevent factually

unsupported claims and defenses from proceeding to trial.” Bouchat v. Baltimore Ravens

Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (internal citations omitted).

       Accepting the facts as alleged in the Complaint as true, see Aziz v. Alcolac, 658 F.3d 388,

390 (4th Cir. 2011), when reviewing a motion to dismiss, the Court “may consider documents

attached to the complaint, as well as documents attached to the motion to dismiss, if they are

integral to the complaint and their authenticity is not disputed[,]” Sposato v. First Mariner Bank,

No. CCB-12-1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013). The Court “may take

judicial notice of matters of public record, including court and administrative filings.” Dyer v.

Md. State Bd. of Educ., 187 F. Supp. 3d 599, 608 (D. Md. 2016) (taking judicial notice of



                                                 9
        Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 10 of 16



documents attached to the parties’ briefings including “opinions and orders of the Maryland

OAH, the State Board, and state courts”). Specifically, in considering the res judicata and

collateral estoppel defenses at the motion to dismiss stage, a court may consider the “documents

from the underlying case.” King v. Caliber Home Loans, Inc., No. GJH-16-3489, 2017 WL

4250509, at *3 (D. Md. Sept. 22, 2017); see Lara v. Suntrust Mortg. Inc., No. DKC-16-0145,

2016 WL 3753155, at *1 n.1, *6 (D. Md. July 14, 2016) (considering “relevant documentation

regarding the Property and the foreclosure proceedings and sale” attached by Defendants to

motion to dismiss to substantiate a claim of res judicata); Johnson v. Experian Info. Sols., Inc.,

No. PWG-15-558, 2015 WL 7769502, at *7 (D. Md. Nov. 17, 2015) (granting defendant’s

motion to dismiss after determining, under the doctrine of collateral estoppel, that plaintiff could

not relitigate “the bona fides of his purported settlement letter” which had been previously

rejected by another court).

III.   DISCUSSION

       In its Motion to Dismiss, Defendant asserts that principals of administrative collateral

estoppel and res judicata bar Plaintiff’s claims in the instant case. ECF No. 19. Specifically,

Defendant claims that “[t]he dispositive issues of the instant action—i.e. whether Plaintiff was

accorded due process and whether there was a legitimate basis for her termination—have already

been decided by an administrative agency and affirmed upon judicial review[,]” precluding

Plaintiff from re-litigating those issues here. ECF No. 19-1 at 5. The Court will consider the

applicability of Defendant’s preclusion arguments to each of Plaintiff’s claims in turn below.

       A.      Count I: Violation of the 14th Amendment’s Due Process Clause

       Plaintiff asserts in Count I of her Complaint that “the failure of the defendant to provide

her with copies of the documents she requested and or a full notice [of] the charges leveled



                                                 10
          Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 11 of 16



against her violated her rights under the Equal Protection and Due Process Clause of the 14th

Amendment to the United States Constitution.”6 ECF No. 1 at 11.7 This claim is clearly

precluded.

         “The doctrine of res judicata, also known as claim preclusion, was designed to protect

litigants from the burden of relitigating an identical issue with the same party or his privy and [to

promote] judicial economy by preventing needless litigation.” Graham v. Williams, No. JFM-15-

1967, 2015 WL 7012720, at *2 (D. Md. Nov. 10, 2015) (internal quotation marks omitted)

(quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)). Under Maryland law,

application of res judicata requires satisfaction of three conditions “(1) the parties in the present

litigation are the same or in privity with the parties to the earlier litigation; (2) the claim

presented in the current action is identical to that determined or that which could have been

raised and determined in the prior litigation; and (3) there was a final judgment on the merits in

the prior litigation.” Cochran v. Griffith Energy Servs., Inc., 426 Md. 134, 140 (2012). These

preclusion principles apply to the judgment of a court which affirms or reverses administrative

determinations. Esslinger v. Baltimore City, 622 A.2d 774, 781 (Md. Ct. Spec. App. 1993) (“it is

crystal clear that a final judgment of a circuit court affirming a decision of an administrative

agency . . . is entitled to full preclusive effect”).

         All three conditions required for res judicata are met here. First, the parties in the instant



6
  Although Plaintiff mentions Equal Protection, it is clear from the Complaint that Plaintiff’s claim is founded on the
Due Process Clause of the Fourteenth Amendment and not the Equal Protection Clause. ECF No. 1 at 8–11 (titling
Count I as “Violation of the 14th Amendment’s Due Process Clause” and alleging procedural deficiencies in the pre-
termination hearing).
7
  Plaintiff also references the Fifth Amendment of the United States Constitution, but “[d]ue process claims under
the Fifth Amendment apply to federal actors, whereas due process claims under the Fourteenth Amendment apply to
state actors.” White v. City of Greensboro, 408 F. Supp. 3d 677, 691 (M.D.N.C. 2019); see Dusenbery v. United
States, 534 U.S. 161, 167 (2002) (“The Due Process Clause of the Fifth Amendment prohibits the United States, as
the Due Process Clause of the Fourteenth Amendment prohibits the States, from depriving any person of property
without ‘due process of law.’”).

                                                         11
        Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 12 of 16



action are the same as the parties in the state court proceedings affirming the State Board’s

finding that sufficient due process was provided and upholding Plaintiff’s termination. See ECF

No. 19-6 at 2 (naming Plaintiff, Ruth Johnson, and Defendant, Prince George’s County Board of

Education, as parties in the judicial review proceeding in front of the Court of Special Appeals).

Second, Plaintiff’s due process claim presented in the current action is identical to the due

process claim that the ALJ, the State Board, the Circuit Court, and the Court of Special Appeals

all reviewed and rejected. See Nichols v. Caroline Cty. Bd. of Educ., No. WDQ-05-CV-2658,

2006 WL 4396326, at *2 (D. Md. Jan. 6, 2006) (“The test for determining the identity of the

causes of action is whether the same evidentiary facts support both suits.”). Compare ECF No.

19-6 at 10 (Plaintiff “argues [to the Court of Special Appeals] that the State Board erred in

finding that she was afforded proper pre-termination due process rights under Loudermill, 470

U.S. 532 [i.e., a Fourteenth Amendment due process case]. She argues that her due process rights

were violated because she was: 1) not given adequate notice of the specific charges prior to the

meeting; 2) not given documentary evidence prior to the meeting; and 3) denied the assistance of

counsel during the meeting.”) with ECF No. 1 at 11 (“Plaintiff submits [in her Complaint] that

the failure of the defendant to provide her with copies of the documents she requested and or a

full notice [of] the charges leveled against her violated her rights under the . . . Due Process

Clause of the 14th Amendment”). Finally, there was a final judgment on the merits. ECF No. 19-

6 at 10–15 (holding that Plaintiff “was adequately informed of the nature of the charges against

her, and afforded sufficient termination due process” and affirming Defendant’s termination of

Plaintiff’s employment).

       Because all of the conditions of res judicata are met with regard to Plaintiff’s due process

claim, the Court grants Defendant’s Motion to Dismiss with regard to Count I.



                                                 12
          Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 13 of 16



         B.       Count II: Title VII Reprisal

         Plaintiff also raises a retaliation claim under Title VII in Count II. ECF No. 1 at 12–15.

Plaintiff undisputedly did not raise a Title VII claim in the prior administrative proceedings nor

in the state court judicial review actions. ECF No. 19-6; ECF No. 20 at 3. Because Plaintiff’s

Title VII claim asserts a new cause of action, the doctrine of res judicata does not apply.8 See

Batson v. Shiflett, 602 A.2d 1191, 1201 (Md. 1992). However, under the doctrine of collateral

estoppel, a second action may still be barred, even if it asserts a new cause of action, if it would

involve “relitigation of issues actually litigated and necessary to the outcome of the first action.”

See id. (emphasis in original) (quoting Parklane Hosiery Co., 439 U.S. at 326 n.5). Thus, the

Court will analyze whether Plaintiff’s Title VII claim is now barred by the prior administrative

and judicial proceedings under the doctrine of collateral estoppel.

         “Under Maryland law, preclusion principles apply to the judgment of a court which

affirms or reverses administrative determinations, and a party will be collaterally estopped from

relitigating issues decided in such an adjudication where: (1) the issue raised in the prior action is

identical with the issue presented in the action in question; (2) there is a final prior judgment on

the merits; and (3) the party against whom estoppel is asserted was a party to the prior litigation.”

Batts v. Lee, 949 F. Supp. 1229, 1234 (D. Md. 1996) (citations omitted). Moreover, Maryland

courts also give administrative decisions preclusive effect when: (1) the agency was acting in a

judicial capacity; (2) the issue presented to the district court was actually litigated before the

agency; and (3) whether the issue’s resolution was necessary to the agency’s decision. Batson v.

Shiflett, 602 A.2d at 1200.



8
 Defendant also argues that Plaintiff’s Title VII claim “could have been asserted” in the prior proceedings; thus
implicating the doctrine of res judicata. ECF No. 19-1 at 13. However, because the Court finds the doctrine of
collateral estoppel precludes Plaintiff’s Title VII claim, the Court need not consider this issue.

                                                         13
        Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 14 of 16



        Defendant argues that the State Board’s determination that Plaintiff received sufficient

due process and was properly terminated for willful neglect of duty, as well as the Circuit

Court’s and Court of Special Appeal’s affirmations of those determinations, preclude Plaintiff’s

Title VII claim. ECF No. 19-1. Applying the factors of the two collateral estoppel doctrines

discussed above—administrative collateral estoppel and collateral estoppel based on a court’s

affirmation of an administrative decision—the Court finds that only one factor warrants in depth

analysis: Whether the issue litigated in the prior proceedings is the same as the issue presented in

the instant action.

        It is uncontested that there has been a final judgment on the merits by the State Board, the

Circuit Court, and the Court of Special Appeals affirming the legality of Defendant’s termination

of Plaintiff’s employment and that Plaintiff was a party to these prior proceedings. ECF No. 19-5

at 34–35 (finding Plaintiff “was provided with sufficient pre-termination due process” and “was

properly dismissed for willful neglect of duty”); id. at 9 (State Board adopting ALJ’s proposed

decision and affirming Defendant’s termination of Plaintiff for willful neglect of duty); ECF No.

19-6 at 8 (“The circuit court issued an oral ruling from the bench affirming the decision of the

State Board.”); id. at 18 (Court of Special Appeals finding that there was “substantial evidence to

support the state Board’s affirmance of [Defendant’s] decision to terminate [Plaintiff’s]

employment for willful neglect of duty.”). Nor is it disputed that findings on the issues of

whether there was a proper justification for Plaintiff’s termination—willful neglect of duty—and

whether Defendant provided sufficient pre-termination process were necessary for each of these

administrative and judicial decisions. ECF No. 19-5; ECF No. 19-6. Finally, it cannot be

seriously questioned that the administrative proceedings were judicial in nature. See Batson, 602

A.2d at 1202. (“By conducting a hearing, allowing the parties to present evidence and ruling on a



                                                14
         Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 15 of 16



dispute of law, the [agency] acted in a judicial capacity.” (alteration in original) (citation

omitted)). However, it is a closer question whether the key issues decided in these prior

administrative and judicial proceedings are outcome-determinative issues in the present action,

such that the Court must grant Defendant’s Motion to Dismiss as to Plaintiff’s Title VII claim.

        “Title VII prohibits an employer from taking ‘adverse employment action’ against an

employee on a prohibited basis[,]” and an “‘adverse employment action’ is one that constitutes a

significant change in employment status, such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing a significant change in

benefits.” Hart v. Lew, 973 F. Supp. 2d 561, 579 (D. Md. 2013) (internal citations and quotation

marks omitted). Plaintiff alleges that the “prohibited basis” that Defendant acted on in this case

was retaliation or reprisal. ECF No. 1 at 12–15. The elements of a retaliation claim under Title

VII are “(1) engagement in a protected activity; (2) adverse employment action; and (3) a causal

link between the protected activity and the employment action.” Coleman v. Md. Court of

Appeals, 626 F.3d 187, 190 (4th Cir. 2010). Plaintiff’s failure to adequately plead any of these

elements would make dismissal here appropriate on that basis alone.

        The Court assumes for the sake of argument that Plaintiff has adequately alleged

engagement in a protected activity and instead proceeds to identify the adverse employment

action at issue here. A first glance, one might assume that the adverse action at issue in

Plaintiff’s Complaint was Defendant’s termination of Plaintiff’s employment—a classic example

of an adverse employment action. See Hart, 973 F. Supp. 2d at 579.9 That is not what Plaintiff


9
  It is worthy of note that such a claim would also be precluded by collateral estoppel. To succeed on a Title VII
claim where Plaintiff argues that Defendant terminated her employment in retaliation for a protected activity,
Plaintiff must adequately plead causation. See Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010).
“Title VII retaliation claims require proof that the desire to retaliate was the but-for cause of the challenged
employment action.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013). Plaintiff is foreclosed from
making such a showing by the previous administrative and judicial decisions finding that Defendant properly
terminated Plaintiff’s employment for willful neglect of duty. Cf. Johnson v. Experian Info. Sols., Inc., No. PWG-

                                                        15
          Case 8:17-cv-01246-GJH Document 22 Filed 01/28/21 Page 16 of 16



has pled, however. While the Complaint is not a model of clarity, Plaintiff seems to claim that

Defendant’s adverse employment action was not providing her sufficient process before

terminating her employment. ECF No. 1 at 15; ECF No. 19-1 at 9 (“[B]y Plaintiff’s own

allegations, her Title VII reprisal claim is inextricably tied to her procedural due process

claim.”). Specifically, Plaintiff alleges “that the failure of the defendant to provide her with

copies of the documents she requested or a full notice [of] the charges leveled against her was an

act of reprisal under the provisions of Title VII of the 1964 Civil Rights Act.” ECF No. 1 at 15.

Setting aside whether the failure to provide due process could ever be an adverse employment

action, Plaintiff is collaterally estopped from arguing that she did not receive sufficient process.

See supra § III.A. Thus, her allegation that Defendant took an adverse employment action

against her by failing to provide adequate due process fails because it is barred by collateral

estoppel, and Defendant cannot establish the second element of her Title VII retaliation claim.

The Court, therefore, grants Defendant’s Motion to Dismiss as to Plaintiff’s Title VII claim,

Count II.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment on Behalf of the Defendant, ECF No. 19, is granted. A separate Order

shall issue.


Date: January 28 , 2021                                                 __/s/________________________
                                                                        GEORGE J. HAZEL
                                                                        United States District Judge




15-558, 2015 WL 7769502, at *8 (D. Md. Nov. 17, 2015) (holding that, since Plaintiff was barred by collateral
estoppel from arguing that his student loan debts were settled, Defendant’s reporting that the student loan debts were
delinquent was not inaccurate, and Plaintiff’s claim was barred because inaccuracy was an element of the claim).

                                                         16
